 1
 2
 3
 4
 5
 6
 7                                UNITED STATES DISTRICT COURT
 8                               CENTRAL DISTRICT OF CALIFORNIA
 9
10   YUSSUF SHOKUR,                          )   No. CV 18-2934-JFW (FFM)
                                             )
11                       Petitioner,         )   ORDER ACCEPTING FINDINGS,
                                             )   CONCLUSIONS, AND
12         v.                                )   RECOMMENDATIONS OF
                                             )   UNITED STATES MAGISTRATE JUDGE
13   JEFFERSON BEAUREGARD                    )
     SESSIONS, III, et al.,                  )
14                                           )
                         Respondents.        )
15
16         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, all the records
17   and files herein, and the Report and Recommendation of the United States Magistrate
18   Judge. Petitioner has not filed any written objections to the Report. The Court concurs
19   with and accepts the findings, conclusions, and recommendations of the Magistrate
20   Judge.
21         IT THEREFORE IS ORDERED that: (1) respondents’ motion to dismiss is
22   GRANTED; and (2) petitioner’s fourth claim for relief is dismissed without prejudice
23   for lack of jurisdiction.
24
25   DATED: November 26, 2018
26
27                                                        JOHN F. WALTER
                                                       United States District Judge
28
